Case 2:20-cv-11236-RGK-PLA Document 3-13 Filed 12/11/20 Page 1 of 5 Page ID #:897




      EXHIBIT 33
Case 2:20-cv-11236-RGK-PLA Document 3-13 Filed 12/11/20 Page 2 of 5 Page ID #:898




                         ADMINISTRATED JUDICIAIRE
                     RATNIKOV EVGUENI NIKOLAIEVITCH
                                               115035 , Moscou, b/r 67

        07.09.2019                                    Compagnie Monegasque de Banquc
        Jfo 24/20                                     23 avenue de la Costa 98000 Monaco
                                                      Phone : + 377 93 15 77 77
                                                      Fax : +377 93 25 08 69
                                                      E-mail : cmb@cmb.mc



         JUDICIAL ADMINISTRATOR RATNIKOV EVGUENI NIKOLAIEVITCH 115035,

                                               Notification

     By the ruling of the Moscow Arbitration Court of 20.08.2020 in the case Ne A-40-17597
     / 2020 with regard to a Citizen of the Russian Federation Vitaly Ivanovich Smagin, born
   REDACTED
            1970, birthplace Staroyurievo of the Tambov region, tax identification number
   REDACTED , initiated proceedings for restructuring the debt of the citizen.
     A member of SAU "DELO" Ratnikov Evgeny Nikolaevich (tax identification number
     REDACTED         number in the State Consolidated Register of Arbitration Managers-
     15827, address for sending correspondence: REDACTEDMoscow , REDACTED ) is approved as
     receiver of the debtor.

     The notice on the introduction to a Citizen of the Russian Federation Vitaly Ivanovich
     Smagin of debt restructuring proceedings was published in the official publication of the
     "Kommersant", the number of messages 35210028667 and in the Register Federal
     Bankruptcy Information (https://bankrot.fedresurs.ru), the number of messages 5370072
     in accordance with Article 213.7 of the Federal Law On Insolvency (Bankruptcy) ”.

     Hereby I , Eugene Ratnikov , acting in the interest of the creditors of the Citizen of the
     Russian Federation V. Smagin, as well as on the basis of the Law of the Russian
     Federation on Insolvency (Bankruptcy), inform the bank about the consequences which
     ensue for the citizen Smagin and me, his receiver , because of the introduction of the
     bankruptcy procedure:

      In accordance with paragraph 5 of article 213.11 of the federal law the "insolvency
      (bankruptcy)" in during the restructuring of the debts of a citizen transactions of
      acquisition, alienation or in connection with the possibility of alienation directly or indirectly
      of property, the value of which is more than fifty thousand rubles, of real estate ,
      securities, shares in the authorized capital and vehicle; the receipt and issuance of loans ,
      the obtaining of loans; the transfer of a citizen's property as collateral can only be carried
      out with the prior written consent of the receiver;


                                                                                    [ ND3/31]
Case 2:20-cv-11236-RGK-PLA Document 3-13 Filed 12/11/20 Page 3 of 5 Page ID #:899




      In accordance with paragraph. 5 of article 213.11 of the federal law the debtor V. Smagin
      has the right to open a special bank account and dispose of funds, placed on him, without
      the consent of the receiver. However, the amount of operations carried out by V. Smagin
      on the management of funds placed in a special bank account may not exceed fifty
      thousand rubles per month.
      V. Smagin or authorized persons, or persons on his order or power of attorney , have the
      right to dispose of funds, placed in other accounts (deposits) , only on the basis of the
      prior written consent of the receiver.

      I particularly inform You by this letter that , in the event of a violation of the restrictions
      provided by Russian law on the actions of Citizen V. Smagin on the treasury directly or
      indirectly , which constitute the property of Citizen V. Smagin without the consent written
      by its receiver are still likely to cause losses to the creditors of Citizen Smagin. If there is
      a risk of losses, the receiver will be obliged to ask the court to protect the interests of
      creditors.

     I have learned that Mr. Smagin has initiated two proceedings for the enforcement of the
     decisions of the Liechtenstein courts against Mr. Egiazarian, with a view to recovering
     funds belonging to the Alpha Trust held in the Savannah Company' s current account
     with the Monegasque Bank Commpanie. These procedures are numbered 08
     EX.2016.839 and 08 EX.2016.5802, respectively .

     Acting reasonably and in good faith in the interest of the creditors and the citizen debtor
     V. Smagin, I am very interested in receiving information and ensuring the control of the
     treasury, which may be listed in favor of the citizen V. Smagin or of other persons by
     instruction of Citizen V. Smagin, who, can claim to be the creditors of Citizen V. Smagin,
     which is not know for me at the moment.

     Therefore, based on the laws of the Russian Federation, acting in the interest of the
     creditors of citizen V. Smagin, I ask:

     1. Prevent transfer of funds by V. Smagin, on behalf of V. Smagin, in favor of V. Smagin
     in the context of the files 08 EX.2016.5802 and 08 EX.2016.839 belonging to Alpha -
     Trust, held in the current account of the company Savannah, including funds on the
     accounts of V. Smagin and other banks and / or jurisdictions, and on accounts of third
     parties without the prior written consent of the receiver ;

     2. Impose a ban on the disposal of the funds of Alpha Trust by V. Smagin which are in
     the current account of the Savannah company at the Banque Compagnie Monegasque
     de Banque without the prior written consent of the receiver.

     Phone of the interim manager: +7 (985) 293-26-87
     E-mail: REDACTED

     Judicial receiver signature                         E. Ratnikov



                                                                                 [ND3/32]
 Case 2:20-cv-11236-RGK-PLA Document 3-13 Filed 12/11/20 Page 4 of 5 Page ID #:900


                             ADMINISTRATED JUDICIAIRE
                RATNIKOV EVGUENI NIKOLAIEVITCH
                                                   115035, Moscou, b/r 67

   07.09.2019                                               Compagnie Monegasque de Banque
   X° 24/20                                                 23 avenue de la Costa 98000 Monaco
                                                            Phone : + 377 93 15 77 77
                                                            Fax : +377 93 25 08 69
                                                              -
                                                            E mail : cmb@cmb mc   .

                                                      Notification

         La definition de la Cour d'Arbitrage de Moscou de 20.08.2020 dans 1'affaire N° A-40-17597/2020 a
 l'egard d'un Citoyen de la Federation de Russie Vitaly Ivanovitch Smaguine, ne
                                                                                    REDACTED
                                                                                             1970, lieu de naissance
 Staroyurievo de la  region  de Tambov    , numero d’identification fiscal REDACTED       a  introduit une procedure
 de restructuration de la dette du citoyen.
         Un membre de SAU " DELO" Ratnikov Evgeny Nikolaevich (numero d'identification fiscal
REDACTED           numero dans le registre d'etat consolidd des gestionnaires d'arbitrage-15827, adresse pour
 l'envoi de correspondance
                             REDACTED
                                        Moscou, REDACTED est approuve administrateur judiciaire du debiteur.
         L’avis sur l'introduction a l'egard d'un Citoyen de la Federation de Russie Vitaly Ivanovitch Smaguine
 des procedures de restructuration de la dette fut publie dans la publication officielle du «Kommersant», le
 nombre de messages 35210028667 et dans le Registre Federal des informations sur les faillites
 (https://bankrot.fedresurs.ru), le nombre de messages 5370072 conformement a Particle 213.7 de la loi
 Federale Sur l'insolvabilite (faillite)».

                             —
           Par la presente, je Eugene Ratnikov, agissant dans l'interet des creanciers du Citoyen de la Federation
  de Russie V. Smaguine, ainsi que sur la base de la loi de la Federation de Russie sur l'insolvabilite (faillite)
  informe la banque sur les consequences qui en decoulent pour le citoyen Smaguine et moi, son administrateur
  judiciaire, du fait de l'introduction de la procedure de faillite:
           Conformement au paragraphe 5 de Particle 213.11 de la loi federale P« insolvabilite (faillite) " au cours
  de la restructuration des dettes d'un citoyen les transactions d’acquisition, Palienation ou dans le cadre de la
  possibility d'alienation directement ou indirectement de la propriete, dont la valeur est plus que cinquante mille
  roubles, de Pimmobilier, des valeurs mobilieres, des actions dans le capital autorise et vehicule; la reception et
  remission de prets, Pobtention des prets ; le transfert de la propriete d'un citoyen en garantie ne peut etre effectue
  qu'avec le consentement prealable ecrit du administrateur judiciaire.
           Conformement au paragraphe . 5 de Particle 213.11 de la loi federale le debiteur V. Smaguine a le droit
  a ouvrir un compte bancaire special et disposer de fonds, place sur lui, sans le consentement du administrateur
  judiciaire. Cependant, le montant des operations effectuees par V. Smaguine sur la gestion des fonds places sur
  un compte bancaire special ne peut depasser cinquante mille roubles par mois.
           V. Smaguine ou les personnes autorisees, ou les personnes sur son ordre ou procuration, ont le droit de
  disposer de fonds, place sur d'autres comptes (depots), seulement sur la base du consentement ecrit prealable
   du administrateur judiciaire.
           Je Vous informe particulierement par cette lettre que, dans le cas d'une violation des restrictions prevues
                                                                                                                        ,
   par la legislation Russe sur les actions de citoyen V. Smaguine sur la tresorerie directement ou indirectement
   qui constituent la propriete du citoyen V. Smaguine sans le consentement ecrit de son administrateur       judiciaire
   sont toujours susceptibles de causer des pertes aux creanciers du citoyen Smaguine. S'il y a le fait de causer
                                                                                                                     des
   pertes, le administrateur judiciaire sera oblige de demander au tribunal de proteger les interets des creanciers
                                                                                                                      .

         J'ai appris que M. Smaguine avait engage deux procedures d’execution des decisions des tribunaux du
  Liechtenstein contre M. Egiazarian, en vue de recouvrer des fonds appartenant a 1'Alpha Trust detenus sur le
  compte courant de l’entreprise Savannah aupres de la Commpanie Monegasque de Banque. Ces
                                                                                                   procedures
  portent les numeros 08 ex.2016.839 et 08 EX.2016.5802, respectivement.

                                                                                            [ND3/33]
Case 2:20-cv-11236-RGK-PLA Document 3-13 Filed 12/11/20 Page 5 of 5 Page ID #:901
         Agissant raisonnablement et de bonne foi dans l 'interet des creanciers
                                                                                      et du debiteur citoyen V.
 Smaguine, je suis tres interesse a recevoir des informations et assurer le controle
                                                                                     de la tresorerie, qui peuvent
 etre enumeres en faveur du citoyen V . Smaguine ou d'autres personnes par
                                                                              ordre du citoyen V. Smaguine, qui ,
 totalement ou partiellement, qu'en ce moment je ne sais pas, peuvent preten
                                                                                dre les creanciers du citoyen V .
 Smagu  ine.

        Par consequent , sur la base des lois de la Federation de Russie, agissant dans l
                                                                                         'interet des creanciers du
 citoyen V. Smaguine, je demande:

        1. Prevenir transfert de fonds par V. Smaguine, au nom de V. Smaguine
                                                                                  , en faveur de V. Smaguine dans
le cadre de l'affaire 08 EX.2016.5802 et 08 EX.2016.839 appartenant a Alpha
courant de l’entreprise Savannah, a la fois sur les comptes de V. Smagui
                                                                                   -Trust, detenus dans le compte
                                                                                ne dans d'autres banques et / ou
juridictions, et sur les comptes de tiers sans le consentement ecrit prealable
                                                                               du administrateur judiciaire;
        2. Imposer une interdiction a la disposition des fonds de Alpha Trust
                                                                                 par V. Smaguine qui sont sur le
compte courant de l’entreprise Savannah a la banque Compagnie Monega
                                                                            sque de Banque sans le consentement
ecrit prealable du administrateur judiciaire.

        Telephone du gestionnaire interimaire: + 7 (985) 293-26-87
        Poste electronique: REDACTED


       Administrateur judiciaire                                              E. Ratnikov




                                                                                     [ND3/34]
